Citation Nr: 0920393	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  98-00 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of lead 
poisoning, and exposure to trichloroethylene, to include 
chronic fatigue syndrome (CFS) and multiple chemical 
sensitivities (MCS) syndrome.


REPRESENTATION

Appellant represented by:	Terence P. Gilroy, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to June 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Veteran testified at a videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board in August 2002.  He was 
informed in August 2006 that the VLJ that presided over his 
videoconference hearing was no longer employed by the Board 
and, so, he had a right to another hearing conducted by a VLJ 
who will ultimately decide his appeal.  The Veteran responded 
that he did not desire another hearing.

The Board requested that an independent medical expert (IME) 
provide a medical opinion on an unresolved and complex 
medical matter in the case.  In January 2005 the Board 
received the requested IME opinion and a copy of the opinion 
was provided to the Veteran in April 2005.

In October 2006, the Board issued a decision which denied 
service connection for residuals of lead, carbon 
tetrachloride poisoning and other toxic exposure, to include 
CFS.  The Veteran appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a May 2008 
order, the Court granted the parties' Joint Motion to vacate 
and remand the Board's October 2006 decision.  Pursuant to 
the actions requested in the Joint Motion, the case was 
remanded to the Board for development and readjudication 
consistent with the directives contained therein.  

In current status the case returns to the Board following the 
completion of development made pursuant to its January 2009 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence, dated May 8, 2009, the Veteran, through 
his attorney, requested a videoconference hearing at the RO, 
before a Veterans Law Judge.  Because such hearings are 
scheduled by the RO, see 38 C.F.R. § 20.704(a)), the Board is 
remanding the case for that purpose.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing before the Board, 
as the docket permits.  A copy of the 
notice to the Veteran of the scheduling 
of the hearing should be placed in the 
record.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


